DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 13 May 2022.  Claims 1-20 have been amended.  Claims 1-20 are currently pending and have been examined. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Reason for overcoming 35 U.S.C 101 rejections:

Step 1: Statutory Category?   The claim recites a series of steps and, therefore, is a process.

Step 2A -Prong 1:   Judicial Exception Recited?  The claims recites the limitation of determining for each output and input  parameters of set of output and input parameters associated with the give services, an output and input parameters associated to the output and input part meters.   The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.     For example, but for the “applying trained machine learning algorithm” language, the claim encompasses the user thinking that the input and output  parameters assigned to output and input parameters  of use of each output and input. The mere nominal  recitation of a generic computer components  does not take the claim limitation out of the mental processes grouping. Thus, the claims recites a mental process.
Step 2A -Prong 2:    Integrated into a Practical Application?   The claims recite the combination of additional elements of  databases for storing a set of services, data structure and application programing interface comprise a source code file and pieces of metadata defining the set of input and out parameter associated with the serves that conjured to procures a set of output parameters in response to receiving input, second databases , a memory configured to store a machine learing algorithm trained based on subset of the services to generate when applied to a given serves of the set of service of the set of services, a descriptor file assigned to the given service and storing the set of descriptor files in the second database  in response applying the machine learing algorithm to the set of services and generate a set of descriptor files and assigned to the set of descriptor file for specially  to develop structures to enable efficient access and modification of the data stored in their systems in order to locate a particular descriptor file of the set of descriptor file in response receiving request form user and send a service assigned to the particular descriptor file.   The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of  developing structures to enable efficient access and modification of the data stored in their systems, which provides a specific improvement over prior systems, resulting in an improved user interface for
electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial
exception.



The Closest prior arts  to applicants’ claimed invention 
Makkar (US Pub., 2019/00079754 A1) discloses a method, system, and apparatus are disclosed for adding  library models to a library knowledge base by defining a template for a library configuration file that conveys information about each library model, custom inputs and code snippets to facilitate library comparison operations, and education content for the library model (abstract) , data processing system 100 for adding library model  database.., library model addition engine act upon the input source code files 22 and or data from the database storage device . (Fig. 1, 21 and paragraph [0018]),   user interface of a library model [application programming interface], .., input sources code file [the source code file] .., a library function recommendation for an input source code file accordance selected (Fig. 4A-C, paragraph [0012]-[0014],),   configuration file structure may include a library descriptors” data structure with fields identifying one or more optional descriptor which mention the property of a given library and are used showing results in a proper format(paragraph [0085]), performs input/output matching b injecting shared input to input code snippets and library functions code snippets to detect matching outputs…, a shard input in injected into the compiled code to generate outputs which are compared to outputs generated from the library function on the basis of the shared input a   system, apparatus, ad methodology use machine learing, natural langue processing (NLP) and/or artificial intelligence (AI) (paragraph [0144]), and a computer program product such that selected embodiments include software that performs certain tasks.  In one embodiment, the software uses a local or database memory to implement  the data transformation( paragraph [0155]).
Morries (Pub. No., 2008/0005752 A1) discloses  methods, systems, and computer program products for generating application processes by linking applications are provided. According to one method, identifiers for each of first and second applications may be received via a GUI. Further, output data for the first application may be determined from an application descriptor associated with the first application. Input data for the second application may be determined from an application descriptor associated with the second application. The output and input data may be displayed via the GUI. Input indicating linking of the output data for the first application to the input data for the second application may be received via the GUI (abstract and Fig. 2), and an exemplary entity-relation diagram of database table capable of supporting relationships between executable and input/output data that for LAG according to an embodiment of subject matter described (Fig. 11 and paragraph [0078]).
Fisher et al (US Pub., No., 2009/0300054 A1) discloses a system is disclosed for formulating  structure descriptions from data. In some embodiments, data arrives with an unknown format. The data may be ad hoc data that is considered semi-structured. Disclosed embodiments analyze chunks of the data to determine tokens. Tokens are analyzed to identify base types and compound types such as structs, unions, and arrays. Descriptions are generated and undergo scoring and rewriting for optimization (abstract).
Sadovsky (US. Pub., No., 2018/0075139 A1) discloses there is provided a method and a system for generating a summary of digital content. The method comprises: executing a syntax analysis of a textual representation of the digital content; segmenting the digital content into an ordered set of fragments (i.e. a first fragment and a second fragment); executing a semantic analysis of each fragment of the textual representation; determining a utility parameter for each fragment of the set of fragments.
Kirti et al (US Pub., 2017/0251013 A1) discloses techniques for discovery and management of applications in a computing environment of an organization are disclosed. A security management system discovers use of applications within a computing environment to manage access to applications for minimizing security threats and risks in a computing environment of the organization.

However, none of the above reference either alone or in combination teaches or suggests that applying the machine learing algorithm to the given services comprising  :determining, for each output parameter of the set of output parameters associated with the given service, an output parameter type assigned to the input parameter; determining, for each input parameter of the set of input parameter associated with the given service, an input parameter type assigned to the input parameter; 
the descriptor file comprises: 
for each output parameter of the set of output parameters associated with the given service, the assigned output parameter type; and
for each input parameter of the set of output parameters associated with the given service, the assigned input parameter type; and 
apply the machine learning algorithm to the set of services to generate a set of descriptor files, each descriptor file of the set of descriptor files assigned to a service of the set of services; 
store the set of descriptor files in the second database;
receive a request from a user seeking any service of the set of services that is configured to produce a particular output parameter assigned to a particular output type, given a particular input parameter assigned to a particular input type;
in response to receiving the request form the user locate a  particular descriptor file of the set of descriptor files comprising particular  the output type  and the particular input type;
identifying the services assigned to the particular descriptor file; and
send the service assigned to the particular descriptor file to the user. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682